DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  in the second to last time the word “is” should be added after the first “monomer” and before “selected from”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-14 are directed to an invention not patentably distinct from claims 1-14 of commonly assigned U.S. Patent No. 10,487,166 B2. 
Claims 1-4 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,487,166 B2 (referred to as US ‘166) Yang et al. (WO 2014/190515 A1).  The claims of US ‘166 recite a similar aqueous dispersion of a multistage polymer and process or preparing an aqueous dispersion of a multistage polymer.  The number average molecular weight of polymer A overlaps the claimed range and would be expected to have similar properties.  The amount of monomer (b1) significantly overlaps the claimed range.    
	However, the claims of US ‘166 do not recite monomer (b2) in an amount from 0.2 to 2.5 % by weight of a silicone monomer having the structure of formula II or III.  Yang et al. teach a reactive silicone with at least one carbon-carbon double bond having a structure of Formula (II) (formula (III) of the instant claims):

    PNG
    media_image1.png
    70
    413
    media_image1.png
    Greyscale

wherein in formula (II), R1 is hydrogen atom or a methyl group; R2 represents a C1-C6 bivalent hydrocarbon group; R3 represents a C1-C10 alkyl group or a C1-C10 alkoxyl group; and n represents an integer of from 1 to 100 (P4/L5-10).  The amount of the reactive silicone is from 2 wt% to 4 wt% which overlaps the claimed range (P3/L26-30).  The second stage comprises the reactive silicone (P7/L12-P8/L10).  Yang et al. is concerned with wood coating formulations (P1/L3-5).  The coating is prepared from an aqueous polymer dispersion (P1/L23-29, P7/L12-P8/L10).  US ‘166 and Yang et al. are analogous art concerned with the same field of endeavor, namely aqueous polymer dispersion and coating composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reactive silicone of Formula II (formula (III) of the instant claims) in the amount per the teachings of Yang et al., and the motivation to do so would have been as Yang et al. suggest improved water repellency (P1/L3-14).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, U.S. Patent No. 10,487,166 B2 does not recite a silicone monomer having the structure of formula (II), wherein X is O, R1 is a methyl group, each R2 is a methyl group, and m, n each independently represents an integer of from 20 to 30.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (CN 105603781 A) teaches a modified acrylic ester emulsion.
Miller et al. (WO 2015/042020 A1) teach a polymer additive.
Tamareselvy et al. (US 2013/0183361 A1) teach a multi-staged acrylic based core-shell polymers.

Tomita et al. (EP 0619341 A1) teach an aqueous dispersed resin composition.
Mueller-Mall et al. (US 4,654,397) teach the preparation of aqueous polymer dispersions which have a low film-forming temperature.
Roller et al. (US 2013/0172483 A1) teach coating compositions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767